Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 04/22/2022:
Claims 1-4 and 6-17 are pending in the current application. Claims 1 and 7 have been amended. Claim 5 has been canceled. 
The previous prior art rejections are overcome in light of the amendment and arguments.
Claim 10 has been amended
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Drew Bennett on 06/02/2022.

The application has been amended as follows: 
10. (amended) A method of manufacturing a negative electrode of a secondary battery, the method comprising: 
preparing a mixture by physically mixing lead and carbon; 
preparing an active material including composite particles having a core-shell structure by performing heat treatment of the mixture; 
preparing an electrode slurry by mixing the active material with a binder and a solvent; and 
manufacturing the negative electrode by forming a coating layer by coating an electrode plate including lead with the electrode slurry, 
wherein in the preparing the mixture, the lead includes lead particles having a diameter of 0.1 to 50 µm; and 
wherein in the preparing the active material, a core of the composite particles includes the lead, and a shell of the composite particles includes the carbon; and 
wherein a specific surface area of the composite particles is 900 to 1,500 m2/g.

Election/Restrictions
Claims 1-4 and 6-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), amended claims 10-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined in light of the amendments, the restriction requirement as set forth in the Office action mailed on 09/3/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone, or in combination, appears to teach, suggest, or render obvious the inventions of claims 1-4 and 6-9. 
Independent claim 1 and claim 10 recite an active material comprising composite particles with a core including lead and a shell including carbon with a specific surface area of 900 to 1,500 m2/g. 
The closest prior art includes Dhanabalan, K., et al. "Novel core–shell structure of a lead-activated carbon (Pb@ AC) for advanced lead–acid battery systems." Journal of Materials Science: Materials in Electronics 28.14 (2017): 10349-10356. Dhanabalan teaches a negative electrode for a secondary battery, the negative electrode comprising: an electrode plate including lead, or an electrode grid made of lead (pg. 10350-10351); an active material layer provided on, or applied into the electrode plate (pg. 10351) and including composite particles having a core-shell structure (pg. 10349), wherein the core of the composite particles includes lead; and wherein the shell of the composite particles includes carbon (pg. 10349). Dhanabalan teaches examples where the specific surface area of the composite particles, or core with lead and shell with carbon is 76.393 m2/g and that the electrochemical performance depends on the specific surface area, and a large surface area results in high capacity and electrical conductivity (pg. 10350. 10354). However, one of ordinary skill in the art would not be motivated to explore surface areas as large as 900 m2/g and above. 
Wang, Leying, et al. "Tracking the morphology evolution of nano-lead electrodeposits on the internal surface of porous carbon and its influence on lead-carbon batteries." Electrochimica Acta 222 (2016): 376-384 teaches a specific surface area of the composite particles around 400 m2/g or less, where specific surface area can improve design and fabrication of active material for batteries leading to better reactivity, where a high specific surface area carbon equates to more places for lead to be formed as the core within the pores inhibiting the growth of PbSO4 (pg. 377-379; table 1). However, one of ordinary skill in the art would not be motivated to explore surface areas as large as 900 m2/g and above. Mayes et al. (US 2015/0306570) teaches a metal carbon composite with a high surface area; however, this composite is in the form of a carbon matrix (P28-29) and does not take the form of a core-shell composite as recited in claims 1 and 10. 
Therefore, the references fail to teach or suggest the particulars of independent claim 1 and claim 10, and it’s not obvious to modify these teachings to give the instant claimed invention. Thus, none of the prior art of record, alone or in combination appear to teach, suggest or render obvious the invention of independent claims 1 and 10. Claims 2-4 and 6-17 depend on claim 1 and claim 10, and therefore they are allowable for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amanda Rosenbaum/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729